Citation Nr: 9925228	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-10 561	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
unfavorable ankylosis of the right elbow.

2.  Entitlement to an evaluation in excess of 50 percent for 
injury to the right radial nerve.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
July1944 to January 1946.

2.	On August 30, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines, that the veteran died on 
March [redacted], 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 30, 1999, the RO notified the Board that the 
veteran died on March [redacted], 1999, prior to the Board's review 
of his case.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      JANE E. SHARP
	Member, Board of Veterans' Appeals



 


